UNITEDSTATES SECURITIES AND EXCHANGECOMMISSION Washington,D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03595 Name of Fund: BlackRock Healthcare Fund, Inc. Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: John M. Perlowski, Chief Executive Officer, BlackRock Healthcare Fund, Inc., 55 East 52 nd Street, New York, NY 10055 Registrants telephone number, including area code: (800) 441-7762 Date of fiscal year end: 04/30/2011 Date of reporting period: 01/31/2011 Item 1  Schedule of Investments BlackRock Healthcare Fund, Inc. Schedule of Investments January 31, 2011 (Unaudited) (Percentages shown are based on Net Assets) Common Stocks Shares Value Biotechnology  26.8% Actelion Ltd. (a) 115,000 $ Alexion Pharmaceuticals, Inc. (a)(b) 64,200 5,381,244 Amgen, Inc. (a) 108,700 5,987,196 Ariad Pharmaceuticals, Inc. (a) 75,000 478,125 Basilea Pharmaceutica (a) 7,900 609,283 Celgene Corp. (a)(b) 121,000 6,235,130 Cephalon, Inc. (a)(b) 63,800 3,769,304 Dendreon Corp. (a)(b) 88,900 3,115,056 Genzyme Corp. (a)(b) 121,000 8,875,350 Gilead Sciences, Inc. (a)(b) 180,000 6,908,400 Human Genome Sciences, Inc. (a)(b) 468,000 11,353,680 Onyx Pharmaceuticals, Inc. (a)(b) 104,600 3,690,811 Vertex Pharmaceuticals, Inc. (a)(b)(c) 360,200 14,008,178 76,630,772 Electronic Equipment, Instruments & Components  0.8% Agilent Technologies, Inc. (a)(b)54,3002,271,369 Health Care Equipment & Supplies  10.2% Baxter International, Inc. (b) 50,000 2,424,500 Beckman Coulter, Inc. (b) 118,600 8,540,386 Covidien Plc 40,000 1,898,800 Hologic, Inc. (a) 35,000 697,200 Intuitive Surgical, Inc. (a)(b) 5,500 1,776,005 Masimo Corp. (b) 178,000 5,335,550 Medtronic, Inc. (b) 55,000 2,107,600 Mindray Medical International Ltd. - ADR (b) 29,600 774,336 NuVasive, Inc. (a)(b) 19,700 550,516 Sirona Dental Systems, Inc. (a)(b) 39,500 1,730,495 Smith & Nephew Plc 50,000 558,004 St. Jude Medical, Inc. (a) 70,000 2,835,000 29,228,392 Health Care Providers & Services  29.8% AMERIGROUP Corp. (a) 800 41,896 Aetna, Inc. (b) 197,500 6,505,650 AmerisourceBergen Corp. (b) 292,100 10,474,706 Cardinal Health, Inc. (b) 9,900 410,949 Cigna Corp. 240,000 10,084,800 Community Health Systems, Inc. (a)(b) 10,000 351,200 Express Scripts, Inc. (a)(b) 175,200 9,869,016 Health Management Associates, Inc., Class A (a)(b) 80,000 728,000 Laboratory Corp. of America Holdings (a) 49,400 4,441,554 McKesson Corp. (b) 19,700 1,480,849 Common Stocks Shares Value Health Care Providers & Services (concluded) Medco Health Solutions, Inc. (a)(b) 197,500 $ Omnicare, Inc. (b) 25,000 648,000 PharMerica Corp. (a) 40,000 452,400 Quest Diagnostics, Inc. (b) 64,200 3,656,190 UnitedHealth Group, Inc. (b) 197,500 8,107,375 Universal Health Services, Inc., Class B 19,700 829,370 WellCare Health Plans, Inc. (a) 97,500 2,915,250 WellPoint, Inc. (a)(b) 197,500 12,268,700 85,317,355 Health Care Technology  2.5% Allscripts Healthcare Solutions, Inc. (a)345,600 7,295,616 Internet Software & Services  6.1% WebMD Health Corp., Class A (a)(b)332,00017,356,960 Life Sciences Tools & Services  1.7% Covance, Inc. (a)(b) 10,000 563,800 Thermo Fisher Scientific, Inc. (a) 60,900 3,487,743 Waters Corp. (a) 10,000 763,900 4,815,443 Pharmaceuticals  21.1% Abbott Laboratories 40,000 1,806,400 Allergan, Inc. (b) 52,300 3,692,903 Bristol-Myers Squibb Co. 57,000 1,435,260 GlaxoSmithKline Plc 10,000 180,564 Johnson & Johnson 80,000 4,781,600 Merck & Co, Inc. 170,000 5,638,900 Pfizer, Inc. 650,000 11,843,000 Salix Pharmaceuticals Ltd. (a) 20,000 819,400 Shire Pharmaceuticals Plc - ADR (b) 91,800 7,280,658 Teva Pharmaceutical Industries Ltd. - ADR (b) 105,000 5,738,250 Warner Chilcott Plc, Class A (b) 710,000 17,032,900 60,249,835 Total Long-Term Investments (Cost  $219,031,074)  99.0% 283,165,742 Short-Term Securities BlackRock Liquidity Funds, TempCash, Institutional Class, 0.21% (d)(e) 48,497 48,497 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the following list: ADR American Depository Receipts JPY Japanese Yen CHF Swiss Franc USD US Dollar BLACKROCK HEALTHCARE FUND, INC. JANUARY 31, 2011 1 BlackRock Healthcare Fund, Inc. Schedule of Investments (continued) (Percentages shown are based on Net Assets) Beneficial Interest Short-Term Securities (000) Value BlackRock Liquidity Series, LLC Money Market Series, 0.42% (d)(e)(f)$ 4,000$ 4,000,000 Total Short-Term Securities (Cost  $4,048,497)  1.4% 4,048,497 Total Investments Before Options Written (Cost  $223,079,571*)  100.4% 287,214,239 Options WrittenContracts Exchange-Traded Call Options  (0.2)% Aetna, Inc., Strike Price USD 33.00, Expires 2/19/11 200 (17,100) Agilent Technologies, Inc., Strike Price USD 43.00, Expires 2/19/11 55 (4,152) Alexion Pharmaceuticals, Inc., Strike Price USD 85.00, Expires 2/19/11 65 (15,925) Allergan, Inc., Strike Price USD 72.50, Expires 2/19/11 30 (2,325) AmerisourceBergen Corp., Strike Price USD 36.00, Expires 2/19/11 295 (23,600) Baxter International, Inc., Strike Price USD 52.50, Expires 2/19/11 50 (250) Beckman Coulter, Inc., Strike Price USD 80.00, Expires 2/19/11 130 (6,175) Cardinal Health, Inc., Strike Price USD 40.00, Expires 2/19/11 10 (2,075) Celgene Corp., Strike Price USD 62.50, Expires 2/19/11 210 (945) Cephalon, Inc., Strike Price USD 65.00, Expires 2/19/11 60 (1,350) Cigna Corp., Strike Price USD 41.00, Expires 2/19/11 240 (41,760) Community Health Systems, Inc., Strike Price USD 42.00, Expires 2/19/11 10 (100) Covance, Inc., Strike Price USD 52.00, Expires 2/19/11 10 (4,612) Dendreon Corp., Strike Price USD 40.00, Expires 2/19/11 90 (1,035) Express Scripts, Inc., Strike Price USD 57.50, Expires 2/19/11 175 (18,025) Genzyme Corp., Strike Price USD 72.50, Expires 2/19/11 121 (21,538) Gilead Sciences, Inc., Strike Price USD 39.00, Expires 2/19/11 150 (7,875) Health Management Associates, Inc., Class A, Strike Price USD 10.00, Expires 2/19/11 80 (600) Human Genome Sciences, Inc., Strike Price USD 26.00, Expires 2/19/11 730 (18,980) Intuitive Surgical, Inc., Strike Price USD 280.00, Expires 2/19/11 34 (150,110) Masimo Corp., Strike Price USD 30.00, Expires 2/19/11 180 (18,000) McKesson Corp., Strike Price USD 75.00, Expires 2/19/11 20 (4,200) Options WrittenContractsValue Exchange-Traded Call Options (concluded) Medco Health Solutions, Inc., Strike Price USD 65.00, Expires 2/19/11 200 $ Medtronic, Inc., Strike Price USD 38.00, Expires 2/19/11 55 (5,060) Mindray Medical International Ltd.  ADR, Strike Price USD 30.00, Expires 2/19/11 30 (150) NuVasive, Inc., Strike Price USD 27.00, Expires 2/19/11 20 (3,647) Omnicare, Inc., Strike Price USD 27.00, Expires 2/19/11 25 (625) Onyx Pharmaceuticals, Inc., Strike Price USD 40.00, Expires 2/19/11 100 (500) Quest Diagnostics, Inc., Strike Price USD 57.50, Expires 2/19/11 65 (5,530) Shire Pharmaceuticals Plc  ADR, Strike Price USD 75.00, Expires 2/19/11 118 (57,230) Sirona Dental Systems, Inc., Strike Price USD 45.00, Expires 2/19/11 40 (4,500) Teva Pharmaceutical Industries Ltd.  ADR, Strike Price USD 55.00, Expires 2/19/11 90 (9,405) UnitedHealth Group, Inc., Strike Price USD 40.00, Expires 2/19/11 200 (32,800) Vertex Pharmaceuticals, Inc., Strike Price USD 39.00, Expires 2/19/11 445 (47,838) Warner Chilcott Plc, Class A, Strike Price USD 24.00, Expires 2/19/11 719 (52,128) WebMD Health Corp., Class A, Strike Price USD 55.00, Expires 2/19/11 410 (11,275) WellPoint, Inc., Strike Price USD 62.50, Expires 3/19/11 200 (41,000) Total Options Written (Premiums Received - $519,922)  (0.2)% (635,420) Total Investments, Net of Outstanding Options Written  100.2% 286,578,819 Liabilities in Excess of Other Assets  (0.2)% (610,432) Net Assets  100.0% $ 285,968,387 * The cost and unrealized appreciation (depreciation) of investments as of January 31, 2011, as computed for federal income tax purposes were as follows: Aggregate cost $ 226,025,866 Gross unrealized appreciation $ 65,102,604 Gross unrealized depreciation (3,914,231) Net unrealized appreciation $ (a) Non-income producing security. (b) All or a portion of security has been pledged as collateral for outstanding options written. (c) Security, or a portion of security, is on loan. 2 BLACKROCK HEALTHCARE FUND, INC. JANUARY 31, 2011 BlackRock Healthcare Fund, Inc. Schedule of Investments (concluded) (d) Investments in companies considered to be an affiliate of the Fund during the period, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, as amended, were as follows: Shares/ Shares/ Beneficial Beneficial Interest Held Interest Held at April 30, at January 31, Affiliate 2010 Net Activity 2011 Income BlackRock Liquidity Funds, TempCash, Institutional Class 15,616,332 (15,567,835) 48,497 $ 5,130 BlackRock Liquidity Series, LLC Money Market Series $30,687,000 $(26,687,000) $4,000,000 $17,800 (e) Represents the current yield as of report date. (f) Security was purchased with the cash collateral from loaned securities.  For Fund compliance purposes, the Funds industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or rating group indexes, and/or as defined by Fund management. This definition may not apply for purposes of this report, which may combine such industry sub- classifications for reporting ease.  Foreign currency exchange contracts as of January 31, 2011 were as follows: Currency Currency Counter- Settlement Unrealized Purchased Sold party Date Depreciation USD 562,532 CHF 532,201 State 2/01/11 $ Street Global Markets, LLC USD 1,000,035 JPY 82,345,773 State 2/02/11 (3,203) Street Global Markets, LLC Total $ (4,443)  Fair Value Measurements - Various inputs are used in determining the fair value of investments and derivatives, which are as follows:  Level 1  price quotations in active markets/exchanges for identical assets and liabilities  Level 2  other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs)  Level 3  unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available (including the Fund's own assumptions used in determining the fair value of investments and derivatives) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Fund's policy regarding valuation of investments and derivatives and other significant accounting policies, please refer to the Funds most recent financial statements as contained in its semi-annual report. The following tables summarize the inputs used as of January 31, 2011 in determining the fair valuation of the Fund's investments and derivatives: Valuation Inputs Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Biotechnology $ 76,021,489 609,283  $ Electronic Equipment, Instruments & Components 2,271,369   2,271,369 Health Care Equipment & Supplies 28,670,388 558,004  29,228,392 Health Care Providers & Services 85,317,355   85,317,355 Health Care Technology 7,295,616   7,295,616 Internet Software & Services 17,356,960   17,356,960 Life Sciences Tools & Services 4,815,443   4,815,443 Pharmaceuticals 60,069,271 $  60,249,835 Short-Term Securities 48,497 4,000,000  4,048,497 Total $281,866,388 $  $ Derivative Financial Instruments 1 Valuation Inputs Level 1 Level 2 Level 3 Total Liabilities: Foreign currency exchange contracts  $  $ Equity contracts $ (635,420)   (635,420) Total $ (635,420) $  $ 1 Derivative financial instruments are foreign currency exchange contracts and options. Foreign currency exchange contracts are shown at the unrealized appreciation/depreciation on the instrument and options are shown at value. BLACKROCK HEALTHCARE FUND, INC. JANUARY 31, 2011 3 Item 2  Controls and Procedures 2(a)  The registrant's principal executive and principal financial officers or persons performing similar functions have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 31940 Act3)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Healthcare Fund, Inc. By: /S/ John M. Perlowski John M. Perlowski Chief Executive Officer (principal executive officer) of BlackRock Healthcare Fund, Inc. Date: March 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /S/ John M. Perlowski John M. Perlowski Chief Executive Officer (principal executive officer) of BlackRock Healthcare Fund, Inc. Date: March 25, 2011 By: /S/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Healthcare Fund, Inc. Date: March 25, 2011
